Citation Nr: 0705613	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  96-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
RO that denied entitlement to service connection for the 
cause of the veteran's death.  In an October 2003 rating 
decision, the Board remanded this issue for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2003 remand, the Board instructed the agency 
of original jurisdiction (AOJ) to seek a copy of a VA Form 9, 
substantive appeal, which the appellant had reportedly 
submitted, but was not contained in the claims folder.

In May 2004, the appellant submitted additional material 
which included a copy of the VA Form 9.  On that form she 
indicated that she desired a hearing at a local VA office 
before a member or members of the Board.

To date, the appellant has not been afforded this hearing as 
one has not been scheduled.  She has a right to the hearing.  
38 C.F.R. § 20.700(a) (2006).

Accordingly, the case is REMANDED for the following action:

The AOJ should afford the appellant an 
opportunity for a hearing before a 
Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

